Order entered January 16, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01504-CR

                                  DAVID JUAREZ, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F12-00872-M

                                            ORDER
       This appeal has been pending for more than one year and appellant’s brief was originally
due by June 6, 2013. On November 25, 2013, this Court ordered newly appointed counsel to file
appellant’s brief by January 3, 2014. To date, we have not received appellant’s brief nor has
counsel communicated with the Court regarding the status of the brief.
       Accordingly, this Court ORDERS appellant to file his brief by FEBRUARY 18, 2014.
If the brief is not filed by that date, the Court will again abate the appeal for findings regarding
appellant’s brief.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to
Deborah Farris and the Dallas County District Attorney’s Office.


                                                       /s/   LANA MYERS
                                                             JUSTICE